Citation Nr: 0914715	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  08-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a shell fragment wound (SFW) of the abdomen.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.


FINDING OF FACT

1.  The residuals of a SFW of the abdomen are manifested by 
bowel dysfunction is with frequent and urgent bowel movements 
and more or less constant abdominal pain.

2.  The related scarring is not unstable, painful or 
productive of functional impairment.

3.  Any muscle injury associated with the shell fragment 
wound is not more than slight.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a SFW of the abdomen have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Codes 7301, § 4.114, Diagnostic Codes 7310, 7319, 
7328 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for residuals of a 
SFW of the abdomen.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice necessary in increased-rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect such worsening has 
on the claimant's employment and daily life; and, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code containing criteria 
necessary for assignment of a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability, the notice letter must provide at least general 
notice of such a requirement.  The notice letter must also 
provide examples of the types of medical or lay evidence the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.

In this case, a September 2006 letter informed the veteran 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
In addition, it provided appropriate notice with respect to 
the effective-date element of the claim and informed the 
veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is a case in which a noticeable worsening or increase in 
severity of the disability would not necessarily establish 
the veteran's entitlement to an increased rating because the 
disability has been assigned a 30 percent evaluation, which 
is the highest evaluation under the diagnostic code that the 
disability is rated under.  The record reflects that the 
Veteran was provided the specific criteria for rating the 
disability in the Statement of the Case, the VCAA letter sent 
in May 2008, and the Supplemental Statement of the Case. 

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that all available service treatment 
records (STRs) are of record, VA outpatient treatment records 
were obtained, and the Veteran was afforded appropriate VA 
examinations in response to his claim.  VA also made two 
attempts (October 2006 and December 2006) to obtain medical 
records identified by the Veteran from a Dr. A.W.  The 
Veteran was also notified of VA's attempts to obtain these 
records and of his ultimate responsibility to provide copies 
of these records to VA.  To this date no such records have 
been forthcoming.

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14.  38 C.F.R. § 4.113 (2008).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Adhesions of the peritoneum are rated under Diagnostic Code 
7301.  Under this code, ratings for adhesions will be 
considered when there is history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbances of motility, actual 
partial obstruction, reflex disturbances, presence of pain.  
38 C.F.R. § 4.114, Diagnostic Code 7301.  

Under Diagnostic Code 7301, a noncompensable evaluation is 
warranted for mild symptoms.  A 10 percent evaluation is 
warranted for moderate symptoms: pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension.  A 30 
percent evaluation is warranted for moderately severe 
symptoms: partial obstruction manifested by delayed motility 
of barium meal and less frequent and less prolonged episodes 
of pain.  A 50 percent evaluation is warranted for severe 
symptoms: definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  
38 C.F.R. § 4.114.

Residuals of stomach injuries are rated under Diagnostic Code 
7310.  This code directs VA to rate these disabilities as 
peritoneal adhesions, under Diagnostic Code 7301.  38 C.F.R. 
§ 4.114.   

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is rated under Diagnostic Code 7319.  Under this code, 
a noncompensable evaluation is warranted for mild irritable 
colon syndrome with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation is warranted for moderate irritable colon syndrome 
with frequent episodes of bowel disturbances with abdominal 
distress.  A 30 percent evaluation is warranted for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114.

Resection of the small intestine is rated under Diagnostic 
Code 7328.  Under this code, a 20 percent evaluation is 
warranted when the disability is symptomatic with diarrhea, 
anemia, and inability to gain weight.  A 40 percent 
evaluation is warranted when there is a definite interference 
with absorption and nutrition, manifested by impairment of 
health objectively supported by examination findings 
including material weight loss.  A 60 percent evaluation is 
warranted when there is a marked interference with absorption 
and nutrition, manifested by impairment of health objectively 
supported by examination findings of material weight loss.  
Where residual adhesions constitute the predominant 
disability, rate this disability under Diagnostic Code 7301.  
38 C.F.R. § 4.114.    


It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

A review of the Veteran's available STRs shows that he 
sustained a SFW on December 9, 1969, while serving in 
Vietnam.  He underwent an exploratory laparotomy on the day 
of the injury, at which point four small perforations of the 
jejunum were found and closed.  The Veteran's post-operative 
course was unremarkable with the exception of a 4 or 5 day 
period of moderate diarrhea.  Once the Veteran had returned 
to duty in the United States he began to have instances of 
severe abdominal pain.  He underwent several diagnostic tests 
to determine the etiology of the pain, but the problem was 
never resolved.  The Veteran was then separated from active 
military service in February 1971.  

In February 1971 the Veteran was awarded entitlement to 
service connection for residuals of a SFW, rated as 10 
percent disabling.  In December 1971 this initial disability 
evaluation was increased to 30 percent, to include the 
residual bowel dysfunction.  The Veteran filed a claim for 
increase in August 2006.

The Veteran was afforded a VA examination in October 2006.  
At this examination the Veteran reported that he was beset 
with intermittent, but continuous, severe abdominal cramping 
and diarrhea.  He reported that when he had severe diarrhea 
he would go 6-8 times a day; no blood was noted in the stool.  
The Veteran reported that he would take Imodium with partial 
relief.  The Veteran reported that because of severe cramping 
and diarrhea, he missed approximately 2-3 days of work a 
month.  At this examination the Veteran's weight was found to 
be stable, at approximately 185 pounds.  The Veteran stated 
that he did not follow any sort of special diet.  No 
diagnostic studies were completed at this examination.        

At this examination the Veteran also reported that he was 
hospitalized only once since leaving the service for 
uncertain reasons relating to his abdomen.  There are no 
records of this hospitalization in the file.  

In a March 2007 addendum opinion, provided by the October 
2006 examining physician, the examiner opined that in the 
absence of submitted X-ray data it is at least as likely as 
not that the Veteran's symptoms are secondary to 
intraabdominal adhesions related to service injures.

The Veteran has been seen on a fairly consistent basis at a 
VA medical center for several medical conditions, to include 
treatment for bowel dysfunction.  In August 2007 the Veteran 
underwent a double-contrast upper gastrointestinal (GI) 
series in which the Veteran's esophagus, stomach, and 
proximal small bowel were found to be normal.  No 
gastroesophageal reflux was seen during the examination.  The 
ligament of Treitz was in normal position.   

In October 2007 the Veteran underwent a colonoscopy.  At this 
procedure the Veteran had three small polyps removed, but the 
procedure findings were otherwise normal.  

In July 2008 the Veteran was afforded an additional digestive 
system examination and a muscle examination in response to 
his claim.  At the digestive examination the Veteran reported 
that he had intermittent abdominal cramps with diarrhea.  He 
stated that he had diarrhea stools alternating with normal 
bowel movements, and that overall he got 3-5 loose bowel 
movements during the daytime and 2 loose bowel movements at 
nighttime.  He reported that his abdominal symptoms had 
gotten progressively worse over the years.  The Veteran 
denied rectal bleeding, fecal discharge, use of diapers for 
loss of bowel control, and constipation.  The Veteran 
reported that he had occasional nausea and vomiting.  He 
reported continued use of Imodium, 2 milligrams twice daily 
as needed, which helped his abdominal symptoms to some 
degree.

Upon objective medical examination there was no evidence of 
anemia or pallor.  The Veteran was not malnourished.  The 
abdominal examination was benign and there were normal bowel 
sounds.  The examiner stated that the Veteran was able to 
perform his occupation as a dispatcher with the United States 
Postal Service (USPS) despite his abdominal symptoms, but 
with limitations in that while the Veteran is at work he has 
to make 3-5 visits to the bathroom, per day, due to loose 
stools.  The examiner stated that the Veteran's activities of 
daily living are not affected by his abdominal symptoms.  

The examiner diagnosed the Veteran with irritable bowel 
syndrome, mildly active at the time of the examination.

At the muscle examination the Veteran denied muscle pain 
resulting from the SFW.  The examiner found no bony, nerve, 
or vascular involvement from the shrapnel injury to the 
abdomen.  The examiner also stated that there was no muscle 
damage in the abdomen from the shrapnel fragments.  

There was also an examination of the scars performed at the 
muscle examination.  The examiner found that there was no 
visible scar at the entry site of the shrapnel fragment of 
the left mid abdomen.  There was also no exit wound because 
the shrapnel fragments had lodged inside the abdomen and were 
surgically removed through the site of the laparotomy scar.  

The Veteran was found to have a vertical mid line scar on the 
abdomen that measured 28 centimeters by a variable width of 
0.3 to 0.8 centimeters.  This scar was found to be 
superficial, non-tender, and non-painful.  This scar was not 
adherent to the underlying tissue and the texture was smooth.  
There were insignificant amounts of both depression of the 
scar and loss of underlying tissue.  There was no edema, 
inflammation, or keloid formation at the scar site.  This 
scar was slightly hypopigmented compared to the surrounding 
skin and overall caused a minimal amount of disfigurement of 
the abdomen.

The examiner found that there was no muscle herniation.  
There was also no bone, joint, nerve, or tendon damage.  
Additionally, there was no loss of muscle function in the 
abdominal muscles.  

Other than the bowel dysfunction, the examiner found the 
asymptomatic scar on the abdomen to be the only residual of 
the SFW.  The examiner stated that the scar would have no 
affect on the Veteran's occupation as there is no evidence of 
muscle damage or herniation.  The examiner also stated that 
the Veteran's activities of daily living would not be 
affected by the scar.  

While there are several possible diagnostic codes under which 
the Veteran's bowel dysfunction can be evaluated, the Board 
is of the opinion that the symptoms of frequent and severe 
diarrhea and abdominal pain presented by the Veteran are best 
contemplated by Diagnostic Code 7319.  The Board accordingly 
finds that the Veteran's current evaluation of 30 percent is 
correct.  This is the highest evaluation available under this 
diagnostic code.  

The Board has considered an evaluation under Diagnostic Code 
7301 (adhesions of the peritoneum), which provides for 
ratings in excess of 30 percent.  There is medical evidence 
that the Veteran's bowel dysfunction is a result of internal 
adhesions caused by the SFW, and the Veteran also has a well 
documented history of experiencing abdominal pain.  However, 
in addition to the adhesions and the presence of pain, there 
is no evidence that the Veteran suffers from a disturbance of 
motility, actual partial obstruction, or reflex disturbances 
at this time.  Therefore, Diagnostic Code 7301 is not 
applicable.  38 C.F.R. § 4.114.  
    
The Board has considered an evaluation under Diagnostic Code 
7310 (residuals of stomach injury).  In the Veteran's case, 
while the shrapnel fragments did enter the Veteran's abdomen, 
the injury report indicates that the fragments perforated the 
Veteran's jejunum; there is no evidence that the shell 
fragments also injured, pierced, or perforated the stomach 
itself.  Therefore, Diagnostic Code 7310 is not applicable.  
38 C.F.R. § 4.114.

VA received a statement in support of the Veteran's claim in 
February 2009, in which the Veteran specifically requested an 
evaluation under Diagnostic Code 7329, which provides for a 
40 percent evaluation for severe symptoms objectively 
supported by examination findings.  However, Diagnostic Code 
7329 is used to evaluate residuals of resection of the large 
intestine.  In the Veteran's case, the injury report 
contained in the STRs specifically states that the Veteran's 
jejunum was perforated.  The jejunum is part of the small 
intestine.  Therefore, the specifics of the Veteran's injury 
do not qualify him for a rating under Diagnostic Code 7329.  
Further, use of this diagnostic code is not warranted as the 
Veteran's current 30 percent evaluation is based primarily on 
subjective symptoms reported by the Veteran.  In order to 
receive the 40 percent evaluation under Diagnostic Code 7329, 
the symptoms must be objectively supported by examination 
findings.  38 C.F.R. § 4.114, Diagnostic Code 7329.

The Board has considered an evaluation under Diagnostic Code 
7328 (resection of small intestine).  However, there is no 
evidence suggesting that the Veteran suffers from 
interference with absorption or nutrition, manifest by 
objective findings of weight loss.  The Veteran's weight was 
listed as stable and did not fluctuate by more than 5 pounds 
between VA examinations.  At the July 2008 digestive 
examination, the Veteran was also noted to be well nourished.  
Therefore, Diagnostic Code 7328 is not applicable at this 
time.  38 C.F.R. § 4.114.

Consideration has been given to assigning a separate 
evaluation for the muscle injury to the Veteran's abdomen.  
Disability of the abdominal wall (muscle group XIX) warrants 
a noncompensable rating if it is slight or a 10 percent 
rating if it is moderate.  38 C.F.R. § 4.73, Diagnostic Code 
5319.  

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56.

The Veteran's STRs show that the wound was small and involved 
shell fragments.  There was no infection but a laparotomy to 
remove the fragments was required.  Neither STRs nor the 
post-service medical evidence shows loss of deep fascia or 
muscle substance, impairment of muscle tonus or loss of power 
or lowered threshold of fatigue.  To the contrary, the 
Veteran's musculoskeletal system was found to be normal on a 
VA examination in March 1971.  In addition, as discussed 
above, no evidence of muscle disability was found on the 
recent VA examination.  Therefore, the Board must conclude 
that any disability of muscle group XIX is not more than 
slight.  Accordingly, a separate compensable rating is not 
warranted for muscle disability.

Consideration has been given to assigning a separate 
evaluation for the scar on the Veteran's abdomen.  The 
objective evidence shows that the scarring is neither 
painful, unstable nor productive of functional impairment.  
Therefore, it does not warrant a compensable rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7803-7805.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 30 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran 
submitted a letter from his supervisor at the USPS that 
states he missed 292 hours of work due to his stomach 
problems in 2006.  However, there is no medical documentation 
of record that states the Veteran was actually off work due 
to his service-connected disability, nor is there any medical 
evidence indicating that he was instructed to take leave for 
the reported number of hours because of the disability.  
Moreover, as set forth above, disability ratings are based on 
average industrial impairment, rather than the individuals 
industrial impairment.  There is no medical evidence 
suggesting that the Veteran required frequent 
hospitalizations or that the manifestations of his disability 
were over and above that contemplated by the schedular 
criteria.  In fact, at his October 2006 examination the 
Veteran stated that he had only been hospitalized once since 
his separation from active service for his abdominal 
symptoms.  Further, the July 2008 examiner stated that the 
Veteran was able to perform his occupation with some 
limitations.  

In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a SFW of the abdomen is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


